PREWITT, Judge,
dissenting.
I respectfully dissent. The conviction should be reversed and defendant discharged.
There was no evidence of a conspiracy, let alone evidence that might allow a jury to find such beyond a reasonable doubt. The principal opinion notes there was evidence that defendant had sold marijuana and that those he purchased from may have understood he would sell it. Also, he purchased marijuana frequently in amounts indicating it was more than for his personal use.
An agreement to sell was required by § 564.016.1, RSMo 1986. It states:
Conspiracy. — 1. A person is guilty of conspiracy with another person or persons to commit an offense if, with the purpose of promoting or facilitating its commission he agrees with such other person or persons that they or one or more of them will engage in conduct which constitutes such offense.
“The essence of the crime of conspiracy is an agreement to commit a crime.” State v. Fetty, 654 S.W.2d 150, 153 (Mo.App.1983). Section 564.016.1, “focuses upon the conduct of one person” and it is sufficient if that one person alone agrees to commit the offense. State v. Hohensee, 650 S.W.2d 268, 275-276 (Mo.App.1982). Even if that is correct that there can be an agreement by one person, that was not shown. There was no evidence that defendant agreed to sell marijuana.
The principal opinion quotes from the Model Penal Code that there need not be an express agreement, but one can be implied by acts rather than words. Here, the acts may have established that defendant intended to sell the marijuana, but they do not establish that he agreed to sell it. The explanatory note to § 5.03 in the Model Penal Code states in part:
Guilt as a conspirator is measured by the situation as the actor views it; he must have the purpose of promoting or facilitating a criminal offense, and with that purpose must agree (or believe that he is agreeing) with another that they will engage in the criminal offense or in solicitation to commit it.
Further, Model Penal Code § 5.03 Comment 2(c)(iv) states:
“Requirement of Agreement. The Code requires an agreement by the actor that he or one with whom he agrees will commit, attempt, or solicit commission of a crime or that the actor will aid him in so doing or in planning so to do.”
This case, State v. Drinkard, 750 S.W.2d 630 (Mo.App.1988); and State v. Welty, 729 S.W.2d 594 (Mo.App.1987), relied on in the principal opinion, all find a conspiracy to sell a controlled substance when none exists. Obviously, if the state’s evidence was believed, defendant committed a crime or crimes, but not the one charged. To legitimize the prosecutor’s error expands the conspiracy statute beyond what it says, to cover not only an agreement, but an intention.